DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 09/05/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1, 3, 4, and 6-10 are allowed.
	The closest prior art is provided by Zysman-Colman et al. (WO 2017/115068 A1), which discloses green thermally activated delayed fluorescence (TADF) compounds (Abstract; lines 3-5, page 15; line 3, page 18; Fig. 3(a)) of the following form:

    PNG
    media_image1.png
    150
    133
    media_image1.png
    Greyscale

(line 13, page 2) where A = acceptor moiety and D = donor moiety (lines 19-20, page 2).  An embodiment is disclosed:

    PNG
    media_image2.png
    234
    204
    media_image2.png
    Greyscale

(compound VII, page 15).  However, it is the position of the Office that neither Zysman-Colman et al. singly nor in combination with any other prior art provides sufficient motivation to produce the synthesizing method as recited by the Applicant, particularly in regards to the nature of the electron acceptor.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786